DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the recitation “heel and/or a toe” is an indefinite alternative recitation. 
	Regarding claim 7, the recitation “the upper and/or a heel” is an indefinite alternative expression.
	Regarding claim 18, the recitation “substantially simultaneously” is unclear as to what is considered to be “substantial”. 
	Regarding claim 20, the recitation “at least partially based on a customized model of an athlete's foot” has no clear and definite meaning as to specifically how the “customized” last is formed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-11, 14-15, 17-20 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosui et al. (US 9,675,134).
	Kosui teaches knitted upper for an article of footwear (1) as claimed including essentially as a single three- dimensional knit (column 1, lines 61-62) comprising at least one activated shrink yarn (column 2, line 3, 44)  Regarding claims 2,  the at least one activated shrink yarn comprises at least one air-tack yarn (44).  Regarding claim 3, the at least one activated shrink yarn is arranged in a heel and/or a toe portion of the upper as seen in figure 3.  Regarding claim 4, further comprising at least one melted fuse yarn (42). Regarding claims 5, 8 and 9, a first region comprising a first number of knitted layers, and a second region comprising a second number of knitted layers, wherein the second number of knitted layers is larger than the first number of knitted layers as indicated as partially without inner side 3 (column 6, paragraph 5). Regarding claim 6, the knitted upper is essentially seamless Column 1, lines 61-62).  Regarding claim 7, the first region is at least partially located in a bottom region of the upper and/or a heel region of the upper, and the second region is located in a top region of the upper as seen in figure 3.  Regarding claim 10, the knitted upper including a sole forming a shoe (column 4, lines 43-51).  Kosui also teaches the method for producing a knitted upper for an article of footwear (1) substantially simultaneously.  Regarding claim 19, the knitting, the yarns are manipulated on the needle beds to form a tubular knitted structure such as to create an essentially seamless knitted upper (column 1, lines 61-62). Regarding claim 20, to the extent definite a last may be at least partially based on a customized model of an athlete's foot.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Kosui et al. (US 9,675,134).
.   

Claim 16 insofar as definite is rejected under 35 U.S.C. 103 as being unpatentable over Kosui et al. (US 9,675,134) in view of PCT document (WO 2017/033540). 
Kosui teaches the invention substantially as claimed as indicated above in the rejection to claim 15.  Kosui does not teach specifically the step of a transfer of the yarns from a first needle bed to a second needle bed when changing a knitting stroke direction, wherein the transfer defines, on the finished upper, a parting line, wherein the parting line is arranged between a bottom and a top region of the upper.  PCT document (WO 2017/033540) teaches a 2 layer flat knit upper with a transfer of the yarns (as indicated at least at column 4, line paragraph 3) from a first needle bed to a second needle bed when changing a knitting stroke direction, wherein the transfer defines, on the finished upper, a parting line (6), wherein the parting line is arranged between a bottom and a top region of the upper as seen in figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw